Title: From Benjamin Franklin to John Jay, 15 September 1784
From: Franklin, Benjamin
To: Jay, John


				
					
						Dear Sir,
						Passy, Sept. 15. 1784
					
					I have just seen in the English Newspapers that you and your Family are safe arrived in New York, which gives me great Pleasure. I send you herewith some of our latest News Papers. Mr Hartley is at length recall’d, having remain’d here Six Months without doing or proposing any thing towards the Commercial Treaty. Messrs. Adams & Jefferson are here, and we go on together very well. Permit me to say my Love to Mrs Jay and my young Friend. I am ever Yours most affectionately
					
						B Franklin
					
				
				
					I shall write you fully per next Packet
					
						Honble. John Jay Esqr
					
				
			 
				Endorsed: Dr Franklin 15 Sep. 1784
			